United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2990
                                   ___________

David E. Jones,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Geoffrey Bullard, Corporal, Faulkner *
County Sheriff’s Office; Karl Byrd,     * [UNPUBLISHED]
Sheriff, Faulkner County Sheriff’s      *
Office,                                 *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: May 5, 2009
                                Filed: May 11, 2009
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       David Jones appeals the district court’s1 denial of his motion for injunctive
relief in his 28 U.S.C. § 1983 action. We conclude that the district court did not
clearly err in its factual determinations, err on the law, or abuse its discretion in

      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of
Arkansas.
denying Jones’s motion for a preliminary injunction. See United Indus. Corp. v.
Clorox Co., 140 F.3d 1175, 1178-79 (8th Cir. 1998) (standard of review).
Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                      -2-